IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41317
                         Conference Calendar



JAMES LEONARD McCURRY,

                                          Plaintiff-Appellant,

versus

DANYEL LAU, DR.; GARY L. JOHNSON,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:00-MC-32
                       --------------------
                           April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     James Leonard McCurry, Texas prisoner #735421, appeals from

an order denying him permission to file a complaint in the

district court.   McCurry is under a sanction issued by the

District Court for the Southern District of Texas.     We have

reviewed the arguments raised by McCurry and the order of the

district court.   The district court did not abuse its discretion

by honoring the sanctions order of the Southern District and

denying McCurry permission to file his complaint.      See Balawajder

v. Scott, 160 F.3d 1066, 1068 (5th Cir. 1998).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41317
                                  -2-

     McCurry’s appeal is frivolous.     McCurry has had two actions

dismissed by district courts as frivolous, McCurry v. Velasquez,

No. 2:98-CV-0113 (N.D. Tex. May 18, 2000); McCurry v. Velasquez,

No. G-98-99 (S.D. Tex. Sep. 8, 1999); the dismissal of this

appeal counts as a third strike against McCurry for purposes of

28 U.S.C. § 1915(g).     McCurry therefore may not proceed in forma

pauperis in any civil action or appeal unless he “is under

imminent danger of serious physical injury.”      28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED.    5TH CIR. R. 42.2.   APPELLANT BARRED UNDER

28 U.S.C. § 1915(g).